— Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered June 18, 2009, convicting defendant, upon his plea of guilty, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s suppression motion without a hearing, since his motion papers did not raise an issue of fact as to probable cause for his arrest (see e.g. People v Burch, 59 AD3d 266 [2009], lv denied 12 NY3d 913 [2009]). Defendant’s general and conclusory allegations failed to address the highly specific factual information supplied by the People in the felony complaint and voluntary disclosure form concerning the facts leading up to defendant’s arrest for robbery.
The court properly adjudicated defendant a second felony offender based on his federal conspiracy conviction (see People v Hiladrio, 291 AD2d 221, 222 [2002], lv denied 98 NY2d 676 [2002]). We have considered and rejected defendant’s arguments to the contrary. Concur — Gonzalez, P.J, Sweeny, Acosta, Freedman and Abdus-Salaam, JJ.